Citation Nr: 1546653	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  11-05 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior to November 24, 2009, 30 percent disabling from November 24, 2009 to May 23, 2011, and 50 percent disabling thereafter.  

2.  Entitlement to a compensable initial rating for a right inguinal hernia.  

3.  Entitlement to service connection for a bilateral hearing loss disability.  

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for a traumatic brain injury (TBI).

6.  Entitlement to service connection for headaches, to include as secondary to a TBI.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a January 2012 hearing before a Decision Review Officer and at an August 2015 videoconference hearing before the undersigned Veterans' Law Judge.  Transcripts of those hearings are of record.

The Board notes that the Veteran originally appealed all the issues decided in the March 2010 rating decision.  However, in a January 2012 correspondence, the Veteran withdrew his appeals regarding entitlement to service connection for hypertension, short attention span and memory loss, a lumbar spine disability, lipomas, and transient ischemic attacks.  With regard to the Veteran's claim for a back disability, the Board acknowledges that the Veteran subsequently re-raised his claim.  Pursuant to 38 C.F.R. § 20.203 (b)(3) (2015) an appeal withdrawal is effective when received by the AOJ.  Accordingly, notwithstanding the prior appeal, the Board does not have jurisdiction over that matter and it must refer it back to the AOJ.  

The issues of entitlement to service connection for a neck disability and whether new and material evidence has been received to reopen a claim for a back disability have been raised by the record in a January 2015 statement and March 2015 report of contact, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to increased ratings for PTSD and hernia residuals, and entitlement to service connection for cluster headaches and a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss disability is related to active service. 

2.  The evidence is at least in relative equipoise as to whether the Veteran's current tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus, which constitutes a complete grant of the Veteran's claims decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

If a Veteran seeks service connection for a preexisting disorder noted upon entry into service, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (stating that the Veteran bears the burden of establishing that there was an increase in the disability during service).  If the Veteran meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2015).  To rebut that presumption, the Secretary must show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Id.  at 235 n. 6; 38 U.S.C. § 1153 (West 2014).

Service Connection for Bilateral Hearing Loss 

The Veteran claims that his current bilateral hearing loss is related to his period of active service, including in-service noise exposure.

VA treatment records and examination reports indicate that the Veteran is diagnosed with a bilateral hearing loss disability.  Accordingly, the first Shedden element is met.  

With respect to evidence of an in-service disease or injury, the Veteran reported that although his military occupational specialty was as a clerk typist, he was stationed at Chu Lai during the Tet Offensive.  He reports that the base was repeatedly attacked, during which he was exposed to gun, grenade, and artillery fire, and that his duty location was in close proximity to artillery cannons that, at times, fired near-continuously.  An April 2009 VA memorandum confirmed that the Veteran was stationed at Chu Lai during the Tet Offensive and that there were confirmed attacks on the base during that time.  Accordingly, the second Shedden element is met.

As to the final element, a nexus between the Veteran's current hearing loss and his in-service acoustic trauma, the Veteran was provided with VA audiology examinations in April 2009 and February 2012.  Also of record are June 2009 and April 2013 addendum opinions.  Even taken together, the Board finds that the audiology reports and addendum opinion are inadequate for adjudicating the Veteran's claim.  As such, those opinions are of no probative weight. 

The Board notes that the Veteran's December 1965 service entrance examination indicated that his right ear hearing was within normal limits, but his left ear hearing threshold exceeded 20 decibels at 3000 and 4000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  As such, left ear hearing loss was demonstrated on the Veteran's service entrance examination, and the presumption of soundness does not attach with regard to the Veteran's left ear.  Nonetheless, a preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).

The Board notes that the Veteran's December 1965 entrance examination is the only in-service audiogram.  Nevertheless, the Board finds that the Veteran has met his burden of establishing a nexus between his right ear hearing loss and service and an in-service increase in his left ear hearing loss.  Specifically, the Veteran has consistently and credibly asserted that he did not experience difficulty hearing prior to service.  Numerous friends who knew the Veteran prior to and after his military service stated that the Veteran had no noticeable hearing loss symptomatology prior to his military service, but had trouble hearing and frequently had to ask people speak up and repeat themselves after he returned from Vietnam.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current right ear hearing loss was incurred during his active service.  As noted above, the Veteran currently has a right ear hearing loss disability and he was exposed to acoustic trauma during service.  In addition, the Board finds the lay reports report of longstanding hearing problems to be competent and credible evidence of continuing symptoms during and since active service.  The lay statements by the Veteran and his friends, in addition to the other aforementioned evidence of record, meets the nexus criteria outlined in 38 C.F.R. § 3.303(d) (2015) as it indicates that his right ear hearing loss is causally related to the in-service acoustic trauma.

With regard to the Veteran's left ear hearing loss, the Board notes that despite audio thresholds showing decreased hearing acuity, the Veteran reported that he had no noticeable hearing symptomology in his left ear prior to service, but experienced difficulty during and after service.  Lay statements from friends corroborate the Veteran's reports.  Accordingly, the lay statements by the Veteran and others regarding his pre-and post-service hearing symptomatology demonstrate an increase in the Veteran's preexisting left ear hearing loss disability during service.  In the absence of clear and unmistakable evidence that the preexisting hearing loss was not aggravated by service, the presumption of in-service aggravation is applicable.  Accordingly, the third Shedden element is met with respect to the Veteran's claims for right and left ear hearing loss disability.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for a bilateral hearing loss disability is warranted.  38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for Tinnitus 

The Veteran claims that his current tinnitus is related to his period of active service, including in-service noise exposure.

VA treatment records and examination reports indicate that the Veteran is diagnosed tinnitus.  Moreover, as discussed above, there is credible evidence of in-service acoustic trauma.  Accordingly, the first and second Shedden elements are met.  

Concerning the final Shedden, evidence of a nexus between the Veteran's tinnitus and his in-service noise exposure, the VA opinions of record all indicated that an etiological opinion regarding the Veteran's tinnitus could not be rendered without resorting to mere speculation.  As those opinions neither favor nor weigh against service connection, they are not probative.   

Although an etiological relationship has not been demonstrated through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection, particularly where, as here, the lay evidence of record is sufficient to satisfy the third and final Shedden prong.  Davidson v. Shinseki, 581 F.3d at 1316.  In this regard, the Board notes that the Veteran consistently reported that he first experienced tinnitus during service and that it continued to present.  The Board finds that this is sufficient to establish continuity of symptomatology of tinnitus as a chronic organic disease of the nervous system under 38 C.F.R. § 3.309(a) (2015).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current tinnitus was incurred during his active service.  As noted above, the Veteran currently has tinnitus and was exposed to acoustic trauma during service.  Moreover, his reports of having experienced tinnitus symptoms during and after active service are competent and credible.  The Veteran's account, in addition to the other aforementioned evidence of record, meets the nexus criteria outlined in 38 C.F.R. § 3.303(d) (2015) as it indicates that his tinnitus is causally related to the in-service acoustic trauma.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 


REMAND

The Board finds that there is outstanding evidence pertinent to the pending appeals.  

With regard to outstanding service treatment records (STR), the Veteran reported that after his initial head injury he received medical treatment, including debridement of the wound and removal of stiches, when he returned to Bein Hoa.  STRs documenting this treatment are not of record.  As the Veteran has reported specific missing treatment records pertinent to his appeal, on remand any outstanding STRs must be obtained and associated with the record.  

With regard to private treatment, on VA Forms 21-4142 received in November 2009 and July 2010, Veteran indicated that he received private treatment from a Dr. Carter McCorkle.  To date, the aforementioned treatment records have not been requested or otherwise associated with the record.  As they may contain relevant evidence on remand, reasonable efforts must be made to obtain them.  

In various correspondences and statements, the Veteran indicated that he receives Social Security Administration (SSA) disability benefits.  Accordingly, on remand VA should obtain any available SSA records pertaining to any disability claim by the Veteran.  

With regard to the Veteran's increased rating claims, the record indicates that the Veteran's PTSD and residual hernia symptoms may have worsened since his last VA examinations.  Specifically, at his August 2015 hearing, the Veteran testified that his symptoms had worsened since his last VA examinations and requested contemporaneous examinations.  Thus, on remand the Veteran should be afforded contemporaneous VA examinations to determine the current nature and severity of his service-connected PTSD and hernia residuals.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and comprehensive medical examination).

The Veteran was provided VA examinations for his headache claim in January 2010 and February 2012.  However, the Board finds those examination reports are inadequate for adjudicating the claim.  Specifically, the January 2010 examiner diagnosed the Veteran was cluster headaches, but did not render an etiological opinion.  The February 2012 examiner did not address the July 1968 report of medical history noting that the Veteran had frequent and severe headaches during service or the lay statements concerning in-service and post-service symptomatology.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Accordingly, on remand the Veteran should be provided another VA examination to determine the nature and etiology of his headaches. 

To date, the Veteran has not been provided a VA examination regarding his TBI claim.  Generally, a VA examination is necessary when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

VA treatment records indicate that the Veteran is diagnosed with an unspecified head injury and a personal history of TBI.  The Veteran has consistently reported that he suffered a head injury when a grenade explosion threw him to the ground.  While the Veteran's STRs do not document an in-service head injury, the Veteran has asserted that there are STRs missing.  An April 2009 VA memorandum confirmed that the Veteran was stationed at Chu Lai during the Tet Offensive and that there were confirmed attacks on the base during that time.  Additionally, in a February 2015 lay statement, L.L. reported that she had known the Veteran for many years and that during his deployment to Vietnam she read his letters to his mother.  She recalled the Veteran writing that he suffered a head injury when a grenade explosion knocked a barrel into him and knocked him to the ground.  Under these circumstances, an examination is needed to obtain an informed medical opinion regarding whether the Veteran has residuals of a TBI and, if so, the likely etiology of his TBI or TBI residuals.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all outstanding VA treatment records from March 2015 to present.  All efforts to obtain these records must be documented in the claims file.

2.  Obtain any outstanding STRs, to include any records related to the Veteran's reported treatment for a head injury in Bein Hoa.  All efforts to obtain these records should be documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file.  The Veteran must be notified in accordance with 38 C.F.R. § 3.159(e) (2015).

3.  Contact the Veteran and request that he submit a properly executed VA form 21-4142 for all private care providers related to his disabilities on appeal, to include Dr. Carter McCorkle.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two (2) attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.

If private records are identified, but not obtained, the RO should inform the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be decided based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

4.  Obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits including a copy of any decision made.

5.  Thereafter, provide the Veteran with a VA examination to determine the current nature and severity of his service-connected PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing, to include neuropsychological testing, must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with VA rating criteria.  If possible, the examiner should differentiate between the symptoms and impairment related to the Veteran's PTSD and those related to his non-service connected dementia.  In so opining, the examiner should also address the July 2012 statement by G. Welch, LMSW, that the Veteran's PTSD resulted in total impairment, as well as the February 2012 examiner's statement that the Veteran's dementia accounted for 50 percent or more of his psychosocial impairment but that neuropsychological testing could provide a more accurate apportionment of the impairment.  

The examiner should include a Global Assessment of Functioning (GAF) score.

A complete rationale must be provided for any opinion offered.

6.  Thereafter, provide the Veteran with a VA examination to determine the current nature and severity of his service-connected hernia disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.

7.  Thereafter, schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of the diagnosed headaches and any diagnosable TBI or TBI residuals.  The claims file and a copy of this remand must be reviewed by the examiner.  

a.  Whether it is at least as likely as not (i.e., 50 percent probability or higher) that the Veteran's headache disability, alternatively diagnosed as cluster and migraine headaches, began in service, was caused by service, or is otherwise related to service, to include his reports of an in-service head injury.  

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed TBI residuals, claimed as headaches, vestibular disturbances, and memory, attention, and concentration problems, began in service, were caused by service, or are otherwise related to service, to include his reported in-service head injury.  

In rendering the requested opinions, the examiner should address the July 1968 report of medical history noting that the Veteran reported frequent and severe headaches, as well as the lay statements by the Veteran, his wife, and friends regarding the Veteran's in-service head injury and post-service symptomatology. 

8.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and an appropriate period to respond, and then return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


